Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered January 22, 1999, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered into a plea agreement pursuant to which he knowingly, intelligently, and voluntarily waived his right to appeal his conviction, and withdrew all motions. Accordingly, the plea agreement forecloses appellate review of the denial of his suppression motion (see People v Kemp, 94 NY2d 831, 833 [1999]; People v McClane, 7 AD3d 641 [2004]; People v Malik, 6 AD3d 461 [2004]; People v Scott, 286 AD2d 352, 353 [2001]).
Although the defendant’s waiver of his right to appeal does not encompass his contention that his plea was coerced (see People v Callahan, 80 NY2d 273, 280 [1992]; People v Seaberg, 74 NY2d 1, 10 [1989]; People v Herring, 274 AD2d 525, 526 [2000]), his claim is unpreserved for appellate review because he did not move to withdraw his plea or vacate the judgment of conviction on this ground (see People v Aveni, 7 AD3d 632 [2004]; People v Demosthene, 2 AD3d 874 [2003]; People v Alexis, 295 AD2d 529 [2002]; People v Thomas, 262 AD2d 588, 589 [1999]). Ritter, J.P., Goldstein, Crane and Spolzino, JJ., concur.